Exhibit 10.1

 

AGREEMENT AND RELEASE

 

IT IS HEREBY AGREED, as of December 15, 2017, by and among Douglas C. Rauh
(“Employee”), Summit Materials Holdings L.P. (“Employer”), and solely for
purposes of Paragraph 5 hereof, Summit Materials, Inc. (“Summit”), for the good
and sufficient consideration set forth below, as follows:

 

1.                                      Employee’s last day of work with
Employer will be December 30, 2017 (the “Separation Date”), and Employee shall
continue to receive his base salary through such date in accordance with normal
payroll practices.  Effective as of the Separation Date, Employee shall be
deemed to have resigned from any and all positions Employee then holds as an
employee, officer, or director of Employer and any of its affiliates.

 

2.                                      Subject to Employee’s (i) execution and
delivery of the Release of Claims attached hereto as Exhibit A (the “Release of
Claims”) within twenty-one (21) days following the Separation Date and
non-revocation within the seven (7) day revocation period set forth therein and
(ii) continued compliance with this Agreement and Release and Section 7
(“Restrictive Covenants”) and Section 8 (“Confidentiality; Intellectual
Property”) of the Employment Agreement (as defined below) as modified by
Exhibit B hereto (together, the “Restrictive Covenant Provisions”; attached
hereto as Exhibit B), Employer agrees:

 

a.         to provide Employee with payment of an amount equal to $1,100,000,
paid in regular installments in accordance with Employer’s normal payroll
practices through December 31, 2019, beginning on the first payroll date after
the Separation Date, except that no payment shall be made until the Release of
Claims becomes effective and irrevocable, and the first installment payable
following such date on which the Release of Claims becomes effective and
irrevocable shall include any payment that would have been paid following the
Separation Date in accordance with Employer’s normal payroll practices but for
such delay in the commencement of payment;

 

b.         to provide Employee with payment of Employee’s Annual Bonus (as
defined in the Employment Agreement) in respect of fiscal year 2017, payable in
accordance with Employer’s normal payroll practices for annual bonuses, without
regard to the occurrence of the Separation Date hereunder;

 

c.          to provide Employee with a monthly cash payment in an amount equal
to Employer’s monthly “COBRA” premium as of the date hereof, for twenty-four
(24) months following the Separation Date (or, if earlier, until such time as
Employee is eligible for group medical coverage under the plan of another
employer); provided, that in no event shall Employee be eligible for “COBRA”
coverage following the eighteen (18)-month anniversary of the Separation Date
(or following, if earlier, such time as Employee is eligible for group medical
coverage under the plan of another employer); and

 

d.         to make such modifications to Employee’s equity-based awards
(collectively, the “Outstanding Equity Awards”), including awards under the
Summit Materials Inc. 2015 Omnibus Incentive Plan (as may be amended from time
to time, the “Plan”), as follows:

 

i.                  (A) All Unvested LP Units (as defined in the Restricted LP
Unit Agreement between Summit, Employer and Employee, dated March 11, 2015 (the
“Restricted LP Unit Agreement”)) outstanding under the Restricted LP Unit
Agreement shall continue to vest during the Consulting Term (as defined below)
and (B) All Unvested LP Units outstanding at the end of the Consulting Term
shall become vested as of the last day of the Consulting Term so long as the
Consulting Term has not been voluntarily terminated by Employee, and Employee
shall retain all Vested LP Units (as defined in the Restricted LP Unit
Agreement) (including, for the avoidance of doubt, those Unvested LP Units that
become Vested LP Units in accordance with the foregoing) pursuant to the terms
of the Restricted LP Unit Agreement and the Exchange Agreement (as defined in
the Restricted LP Unit Agreement).

 

--------------------------------------------------------------------------------


 

ii.               (A) Any unvested portion of the Option (as defined in the
Nonqualified Stock Option Agreement (Leverage Restoration Options) between
Summit and Employee, dated March 11, 2015 (the “LRO Agreement”)) issued pursuant
to the LRO Agreement shall continue to vest during the Consulting Term and
(B) any unvested portion of the Option issued pursuant to the LRO Agreement
shall become vested as of the last day of the Consulting Term so long as the
Consulting Term has not been voluntarily terminated by Employee (the
“Accelerated LROs”); provided, however, that any Accelerated LROs shall not be
exercisable prior to the date such Accelerated LROs would have vested under the
LRO Agreement (the “LRO Vesting Date”).  Each outstanding vested Option
(including, for the avoidance of doubt, the portion of the Option that becomes
vested during or on the last day of the Consulting Term) shall remain
exercisable for ninety (90) days (or such shorter period as applicable in the
event of a Restrictive Covenant Violation (as defined in the LRO Agreement))
after the LRO Vesting Date.

 

iii.            (A) All Options (as defined in the applicable NSO Agreement (as
defined below)) granted pursuant to the (x) Nonqualified Stock Option Agreement
and Award Notice between Summit and Employee, dated February 24, 2016, and
(y) Nonqualified Stock Option Agreement and Award Notice between Summit and
Employee, dated February 28, 2017 (each, an “NSO Agreement”), shall continue to
vest during the Consulting Term and (B) all unvested Options issued pursuant to
an NSO Agreement shall become vested as of the last day of the Consulting Term
so long as the Consulting Term has not been voluntarily terminated by Employee
(the “Accelerated NSOs”); provided, however, that any Accelerated NSOs shall not
be exercisable prior to the date such Accelerated NSOs would have vested under
the applicable NSO Agreement (the “NSO Vesting Date”) and shall be exercisable
for ninety (90) days (or such shorter period as applicable in the event of a
Restrictive Covenant Violation (as defined in the applicable NSO Agreement))
after the NSO Vesting Date.

 

iv.           (A) All Restricted Stock Units (as defined in the Plan) granted
under the (x) Restricted Stock Unit Agreement and Award Notice between Summit
and Employee, dated February 24, 2016, and (y) Restricted Stock Unit Agreement
and Award Notice between Summit and Employee, dated February 28, 2017 (each, an
“RSU Agreement”), shall continue to vest during the Consulting Term and (B) all
unvested Restricted Stock Units granted pursuant to an RSU Agreement shall
become vested as of the last day of the Consulting Term so long as the
Consulting Term has not been voluntarily terminated by Employee (the
“Accelerated RSUs”), and shall be settled in accordance with the applicable RSU
Agreement; provided, however, that any shares acquired in respect of Accelerated
RSUs (other than those withheld or net settled to pay applicable withholding
taxes) shall not be transferable by Employee until the date the underlying
Accelerated RSUs would have vested under the applicable RSU Agreement.

 

v.              Employee’s Performance Units (as defined in the applicable
Performance Unit Agreement (as defined below)) granted under the (x) Performance
Unit Agreement and Award Notice between Summit and Employee, dated February 24,
2016 (the “2016 Performance Unit Agreement”), and (y) Performance Unit Agreement
and Award Notice between Summit and Employee, dated February 28, 2017 (the “2017
Performance Unit Agreement” and together with the 2016 Performance Unit
Agreement, each, a “Performance Unit Agreement”) shall be governed by the terms
and conditions of the applicable Performance Unit Agreement applicable for a
termination of Employee’s employment by Employer without cause; provided, that
the “Termination date” for purposes of (1) the 2016 Performance Unit Agreement
shall be February 24, 2018, and (2) the 2017 Performance Unit Agreement shall be
February 28, 2018.

 

2

--------------------------------------------------------------------------------


 

Except as modified above, Employee and the Outstanding Equity Awards shall
continue be subject to the terms and conditions of each applicable award
agreement for the Outstanding Equity Awards, including, without limitation, the
repayment provisions and restrictive covenants contained therein.

 

The consideration set forth in this Paragraph 2, together with the Accrued
Rights as defined and set forth below in Paragraph 4 hereof, is inclusive of any
and all amounts, including but not limited to attorneys’ fees, that may be
claimed by Employee or on Employee’s behalf against Employer (and, in the case
of Paragraph 2(d), Summit), and the consideration set forth in Paragraph
2(a) through (c) hereof, together with the Accrued Rights, is in complete
satisfaction of any and all Employer obligations under the Employment Agreement
dated December 29, 2011 by and between Employer and Employee (the “Employment
Agreement”) and otherwise.  Notwithstanding any other provision of this
Agreement and Release to the contrary, Employee’s continuing obligation to
comply with the Restrictive Covenant Provisions shall remain in full force and
effect.

 

3.                                      Employer shall retain Employee to
provide consulting services (the “Consulting Services”) as may be assigned to
Employee by the Chief Executive Officer of Employer from time to time during the
Consulting Term (as defined below), which Consulting Services are expected, as
of the date hereof, to include, but not be limited to, such services as
described in Exhibit C attached hereto.  The Consulting Services shall be
provided on a month-to-month basis commencing on January 1, 2018; provided, that
either Employer or Employee may terminate either the Consulting Term for any
reason with ten (10) business days’ prior written notice to the other party (the
applicable consulting term as set forth herein, the “Consulting Term”).   For
avoidance of doubt, it is understood and agreed that the last day of the
Consulting Term shall be the tenth (10th) business day after the date of the
written notice of termination described in the foregoing sentence.

 

a.              During the Consulting Term: (i) as consideration for the
Consulting Services to be performed by Employee, Employee will receive a
consulting fee of $15,000 per month, pro-rated for any partial months during
which Employee provides the Consulting Services (the “Consulting Fee”), and
Employee will invoice Employer monthly and each invoice will be due and payable
within thirty (30) days of receipt of such invoice, and (ii) Employer will
reimburse Employee for (x) any reasonable business expenses incurred by Employee
in connection with the performance of the Consulting Services and (y) Employee’s
wireless internet and cellular phone expenses incurred by Employee in connection
with the performance of the Consulting Services, in each case, consistent with
Employer’s policies as may be in effect from time to time.  Upon the end of the
Consulting Term, payments owed by Employer to Employee with respect to the
Consulting Services will be limited to payments accrued pursuant to this
Paragraph 3(a).

 

b.              During the Consulting Term, (i) Employee will be a consultant,
and not an employee, of Employer or any of its affiliates, and for the avoidance
of doubt, Employee will not be entitled to participate in any employee benefit
plans or other benefits or conditions of employment available to employees of
Employer or any of its affiliates; (ii) Employee will have no authority to act
as an agent of Employer or any of its affiliates, except on authority
specifically so delegated in writing, and Employee will not represent to the
contrary to any person; and (iii) Employee agrees that Employee will not
undertake to commit Employer or any of its affiliates to any course of action in
relation to third parties, and that Employee will only consult, render advice,
and perform such tasks as Employee reasonably determines are necessary to
provide the Consulting Services.  With respect to the Consulting Term, (x) to
the extent consistent with applicable law and Employee’s status as a consultant,
Employer will not withhold any amounts as federal income tax withholding from
wages or as employee contributions under any applicable state or federal laws,
and (y) Employee will be solely responsible for the payment of any U.S. federal,
state, or local or non-U.S. income or payroll taxes with respect to the
Consulting Fee and any remuneration Employee receives for the Consulting
Services, and will hold Employer and its officers, directors, and employees
harmless from any liability arising from any failure to do so.

 

3

--------------------------------------------------------------------------------


 

c.               During the Consulting Term, Employee shall be permitted to
retain his (i) corporate credit card, (ii) company-issued laptop computer, and
(iii) company-issued cellular phone to be used in connection with providing the
Consulting Services, as applicable, and at the end of the Consulting Term,
Employee shall return each such item to Employer pursuant to Paragraph 9 hereof.

 

d.              In the event that a Change in Control (as defined in the Plan)
occurs during the Consulting Term, for purposes of the Outstanding Equity
Awards, such Change in Control shall be treated as having occurred during
Employee’s employment with Employer, and the termination of the Consulting Term
shall be treated as a termination of Employee’s employment with Employer by
Employer without cause, as applicable, in each case, subject to all of the other
terms and conditions in the Plan and the applicable award agreements thereunder.

 

4.                                      Employee has received or will receive
(i) Employee’s base salary accrued through the Separation Date, payable in
accordance with Employer’s usual payment practices, (ii) reimbursement, within
twenty-one (21) days following submission of appropriate supporting
documentation by Employee, for any unreimbursed business expenses properly
incurred by Employee in accordance with Employer’s policy prior to the
Separation Date (provided that such reimbursement claims are submitted to
Employer within twenty-one (21) days following the Separation Date with
appropriate supporting documentation) and (iii) any fully vested and
nonforfeitable employee benefits to which Employee may be entitled under the
employee welfare benefit plans of Employer (the payments and benefits in
(i) through (iii), collectively, the “Accrued Rights”).  Employee acknowledges
and agrees that from and after the date hereof, Employee will not accrue any
base salary other than as set forth in Paragraph 2 above, annual bonus
opportunity or other employee benefits other than as set forth in Paragraph
(2) above, including paid time off, other than continued participation in
Employer’s group medical benefit insurance plans and 401(k) plan.  Employee
further acknowledges that, as of the date of Employee’s signing of this
Agreement and Release, Employee has sustained no injury or illness related in
any way to Employee’s employment with Employer for which a workers compensation
claim has not already been filed.  This Agreement and Release satisfies any
notice requirement from Employer to Employee relating to termination of
Employee’s employment with Employer.

 

5.                                      The parties hereto agree that the
consideration set forth in Paragraph 2 hereof is sufficient consideration for
the release being given by Employee in the Release of Claims, and for Employee’s
other promises herein.  Summit and Employee further agree that the release being
given by Employee in the Release of Claims is sufficient to satisfy the release
requirement as required by the NSO Agreements, RSU Agreements and Performance
Unit Agreements, as applicable.

 

6.                                      Notwithstanding anything in this
Agreement and Release to the contrary, nothing in this Agreement and Release
shall be a waiver of Employee’s right to (i) communicate, cooperate or file a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower provisions of any such law or regulation;
provided, that in each case such communications and disclosures are consistent
with applicable law, or (ii) receive an award from a Governmental Entity for
information provided under any whistleblower program.  Employee understands and
acknowledges that pursuant to the Defend Trade Secrets Act of 2016 (a) an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (x) in
confidence to a Federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (y) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal and (b) an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.  Notwithstanding the foregoing, under no
circumstance will Employee be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Employer or Employer’s
affiliates without prior written consent of the Employer’s Chief Legal Officer
or other officer designated by the Employer.

 

4

--------------------------------------------------------------------------------


 

7.                                      Employee will direct all requests for
references to Anne Lee Benedict, Chief Legal Officer, who will confirm
Employee’s job title, dates of employment and resignation, and, with written
authorization from Employee, Employee’s salary.  Employee agrees to refrain from
making statements that may reasonably be construed as negative or in any manner
disparaging of the Released Parties.  Employer agrees to instruct each of Thomas
Hill, Anne Lee Benedict, and Brian Harris to refrain from making statements in
connection with third-party requests for references that may reasonably be
construed as negative or in any manner disparaging of Employee.

 

8.                                      Employee and Employer agree and promise
not to disclose, either directly or indirectly, in any manner whatsoever, any
information regarding the existence or terms of this Agreement and Release, to
any person or entity, (i) except in the case of Employee, to members of
Employee’s immediate family, Employee’s attorney and Employee’s accountant
and/or financial advisor, provided that such persons agree to keep this
information confidential, and (ii) except as may be required by law or otherwise
as disclosed in Employer’s or Summit’s Securities and Exchange Commission
filings.

 

9.                                      Employee agrees not to use, disclose to
others, or permit anyone access to any of Employer’s or Employer’s affiliates’
trade secrets or confidential or proprietary information without Employer’s
express consent, and to return immediately to Employer all property of Employer
and its affiliates upon termination of Employee’s employment.  Employee shall
not retain any copy or other reproduction whatsoever of any property of Employer
and its affiliates after the termination of Employee’s employment; provided,
however, that Employee may retain copies of documents relating to Employee’s
compensation, benefits and Outstanding Equity Awards, which copies shall
continue to be subject to Employee’s confidentiality obligation.

 

10.                               The parties intend that any amounts payable
pursuant hereto that could constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), are intended to comply with Section 409A, and this Agreement
and Release shall be administered, interpreted and construed to the extent
possible in a manner that does not result in the imposition of additional taxes,
penalties or interest under Section 409A; provided, that the Employer does not
guarantee any particular tax effect, and Employee shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of Employee in connection with this Agreement and
Release (including any taxes, penalties and interest under Section 409A).

 

11.                               Each party shall bear its own costs and
attorneys’ fees, if any, incurred in connection with this Agreement and Release.

 

12.                               This Agreement and Release contains the full
agreement of the parties and may not be modified, altered, changed or terminated
except upon the express prior written consent of Employer and Employee or their
authorized agents.

 

13.                               This Agreement and Release shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof that would direct the application
of the laws of any other jurisdiction.

 

14.                               The waiver by any party of a breach of any
provision herein shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

15.                               The provisions of this Agreement and Release
are severable.  Should any provision herein be declared invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect the remainder of
this Agreement and Release, and this Agreement and Release shall be reformed,
construed and enforced to the maximum extent permitted by law.

 

16.                               This Agreement and Release may be signed in
counterparts, and each counterpart shall be considered an original agreement for
all purposes.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.

 

 

/s/ Douglas C. Rauh

 

Douglas C. Rauh

 

 

[Signature Page to Agreement and Release]

 

--------------------------------------------------------------------------------


 

Summit Materials Holdings L.P.

 

 

By:

/s/ Tom Hill

 

Name: Tom Hill

 

Title: Chief Executive Officer

 

 

 

 

 

Solely for purposes of Paragraph 5 hereof,

 

Summit Materials, Inc.

 

 

 

By:

/s/ Tom Hill

 

Name: Tom Hill

 

Title: Chief Executive Officer

 

 

[Signature Page to Agreement and Release]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Release of Claims

 

1.                                      This Release of Claims (this “Release”)
is made by Douglas C. Rauh (“Employee”) as of January 4, 2018, which is within
twenty-one (21) days of December 30, 2017.  Capitalized terms used but not
defined in this Release shall have the respective meanings assigned to such
terms in the Agreement and Release (the “Separation Agreement”) to which this
Release is attached as an Exhibit.  In accordance with the Separation Agreement,
Employee agrees as follows:

 

2.                                      Employee has received those of the
Accrued Rights that are due to Employee as of the date of this Release. 
Employee further acknowledges that, as of the date of Employee’s signing of this
Release, Employee has sustained no injury or illness related in any way to
Employee’s employment with Employer for which a workers compensation claim has
not already been filed.

 

3.                                      In return for Employer’s agreement to
provide Employee with the consideration referred to in Paragraph 2 of the
Separation Agreement, Employee, for Employee and Employee’s heirs,
beneficiaries, devisees, privies, executors, administrators, attorneys,
representatives, and agents, and Employee’s and their respective assigns,
successors and predecessors, hereby releases and forever discharges Employer and
its parents, subsidiaries and affiliates, its and their officers, directors,
employees, members, agents, attorneys and representatives, and the predecessors,
successors and assigns of each of the foregoing (collectively, the “Released
Parties”) from any and all actions, causes of action, suits, debts, claims,
complaints, charges, contracts, controversies, agreements, promises, damages,
counterclaims, cross-claims, claims for contribution and/or indemnity, claims
for costs and/or attorneys’ fees, judgments and demands whatsoever, in law or
equity, known or unknown, Employee ever had, now has, or may have against the
Released Parties as of the date of Employee’s signing of this Release.  This
release includes, but is not limited to, any claims alleging breach of express
or implied contract, wrongful discharge, constructive discharge, breach of an
implied covenant of good faith and fair dealing, negligent or intentional
infliction of emotional distress, negligent supervision or retention, violation
of the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act of 1990, Colorado
anti-discrimination laws, claims pursuant to any other federal, state or local
law regarding discrimination, harassment or retaliation based on age, race, sex,
religion, national origin, marital status, disability, sexual orientation or any
other unlawful basis or protected status or activity, and claims for alleged
violation of any other local, state or federal law, regulation, ordinance,
public policy or common-law duty having any bearing whatsoever upon the terms
and conditions of, and/or the cessation of Employee’s employment with and by
Employer.  This release also includes, but is not limited to, any rights to
indemnification (i) pursuant to any indemnification agreement, insurance policy
or organizational documents of any of Employer and its parents, subsidiaries and
affiliates or (ii) that may be applicable with respect to any alleged violation
by Employee of the code of ethics or similar policy of any of Employer and its
parents, subsidiaries and affiliates.  The release set forth in this Release
does not include (i) claims that may not be released under applicable law,
(ii) claims for Accrued Rights that are not yet due and payable to Employee as
of the date of this Release, or (iii) claims for breach of the Separation
Agreement.

 

4.                                      Employee agrees not only to release and
discharge the Released Parties from any and all claims against the Released
Parties that Employee could make on Employee’s own behalf, but also those which
may have been or may be made by any other person or organization on Employee’s
behalf.  Employee specifically waives any right to become, and promises not to
become, a member of any class in a case in which any claim or claims are
asserted against any of the Released Parties based on any acts or omissions
occurring on or before the date of Employee’s signing of this Release.  If
Employee is asserted to be a member of a class in a case against any of the
Released Parties based on any acts or omissions occurring on or before the date
of Employee’s signing of this Release, Employee shall immediately withdraw with
prejudice in writing from said class, if permitted by law to do so.  Employee
agrees that Employee will not encourage or assist any person in filing or
pursuing any proceeding, action, charge, complaint, or claim against the
Released Parties, except as required by law.

 

5.                                      This Release is not intended to
interfere with Employee’s exercise of any protected, nonwaivable right,
including Employee’s right to file a charge with the Equal Employment
Opportunity Commission or other

 

A-1

--------------------------------------------------------------------------------


 

government agency.  By entering into this Release, however, Employee
acknowledges that the consideration set forth herein is in full satisfaction of
any amounts to which Employee might be entitled and Employee is forever
discharging the Released Parties from any liability to Employee for any acts or
omissions occurring on or before the date of Employee’s signing of this Release.

 

6.                                      Neither this Release, nor anything
contained herein, shall be construed as an admission by the Released Parties of
any liability or unlawful conduct whatsoever.  The parties hereto agree and
understand that the consideration set forth in Paragraph 2 of the Separation
Agreement is in compliance with that which Employer and Summit, respectively, is
obligated to provide to Employee, and that such consideration is provided solely
in consideration of Employee’s execution of this Release.  The parties hereto
agree that the consideration set forth in Paragraph 2 of the Separation
Agreement is sufficient consideration for the release being given by Employee in
this Release, and for Employee’s other promises herein.

 

7.                                      Notwithstanding anything in this Release
to the contrary, nothing in this Release shall be a waiver of Employee’s right
to (i) communicate, cooperate or file a complaint with any U.S. federal, state
or local governmental or law enforcement branch, agency or entity (collectively,
a “Governmental Entity”) with respect to possible violations of any U.S.
federal, state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation; provided, that in each case such
communications and disclosures are consistent with applicable law, or
(ii) receive an award from a Governmental Entity for information provided under
any whistleblower program.  Employee understands and acknowledges that pursuant
to the Defend Trade Secrets Act of 2016 (a) an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made (x) in confidence to a Federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal and (b) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.  Notwithstanding the foregoing, under no circumstance will Employee
be authorized to disclose any information covered by attorney-client privilege
or attorney work product of the Employer or Employer’s affiliates without prior
written consent of the Employer’s Chief Legal Officer or other officer
designated by the Employer.

 

8.                                      Employee acknowledges and agrees that:
(i) no promise or inducement for this Release has been made except as set forth
in this the Separation Agreement; (ii) this Release is executed by Employee
without reliance upon any statement or representation by Employer except as set
forth herein; (iii) Employee is legally competent to execute this Release and to
accept full responsibility therefor; (iv) Employee has been given twenty-one
(21) days within which to consider this Release; (v) Employee has used all or as
much of that twenty-one (21) day period as Employee deemed necessary to consider
fully this Release and, if Employee has not used the entire twenty-one (21) day
period, Employee knowingly and voluntarily waives that period not used;
(vi) Employee has read and fully understands the meaning of each provision of
this Release; (vii) Employer has advised Employee to consult with an attorney
concerning this Release; (viii) Employee freely and voluntarily enters into this
Release; and (ix) no fact, evidence, event, or transaction currently unknown to
Employee but which may hereafter become known to Employee shall affect in any
manner the final and unconditional nature of the release stated above.

 

9.                                      This Release shall only become effective
and enforceable on the eighth (8th) day following Employee’s execution of this
Release within twenty-one (21) days following the Separation Date, unless
Employee revokes it during the seven (7) day revocation period by so advising
Employer in writing received by Anne Lee Benedict, Chief Legal Officer, Summit
Materials Holdings L.P., 1550 Wynkoop Street, 3rd Floor, Denver, CO 80202,
before the end of the seventh (7th) day after its execution by Employee.

 

10.                               This Release shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof that would direct the application of the
laws of any other jurisdiction.

 

11.                               The waiver by any party of a breach of any
provision herein shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

A-2

--------------------------------------------------------------------------------


 

12.                               The provisions of this Release are severable. 
Should any provision herein be declared invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect the remainder of this Release, and this
Release shall be reformed, construed and enforced to the maximum extent
permitted by law.

 

Employee hereby declares as follows:

 

I, Douglas C. Rauh, hereby acknowledge that I was given twenty-one (21) days
following the Separation Date to consider the foregoing Release and voluntarily
chose to sign the Release prior to that date.

 

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

 

[Signature Page Follows]

 

A-3

--------------------------------------------------------------------------------


 

/s/ Douglas C. Rauh

 

Douglas C. Rauh

 

 

 

 

 

1/4/2018

 

Date

 

 

[Signature Page to Release of Claims]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Restrictive Covenant Provisions

 

(Capitalized terms used but not defined in this Exhibit B shall have the
respective meanings assigned to such terms in the Employment Agreement (as
defined in the Agreement and Release to which this Exhibit B is attached).)

 

7. Restrictive Covenants.

 

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

 

(1) During the Employment Term and, for a period of twelve (12) months following
the date Executive ceases to be employed by the Company (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

(i)             with whom Executive had personal contact or dealings on behalf
of the Company during the one-year period preceding Executive’s termination of
employment;

 

(ii)                    with whom employees reporting to Executive have had
personal contact or dealings on behalf of the Company during the one year
immediately preceding the Executive’s termination of employment; or

 

(iii)                 for whom Executive had direct or indirect responsibility
during the one year immediately preceding Executive’s termination of employment.

 

(2) During the Restricted Period, Executive will not directly or indirectly:

 

(i)                       engage in any business involved, either directly or
indirectly, in (x) the acquisition of companies primarily engaged in the U.S.
and Canadian aggregates and related downstream product sectors (including, but
not limited to, asphalt, paving, cement, concrete and concrete products) (any
such company, a “Business”) or (y) the operation of any Business (any such
business as described in subclauses (x) or (y), a “Competitive Business”);

 

(ii)                    enter the employ of, or render any services to, any
Person (or any division or controlled or controlling affiliate of any Person)
who or which engages in a Competitive Business;

 

(iii)                 acquire a financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

 

(iv)                interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates, customers, clients, suppliers,
partners, members, investors or acquisition targets.

 

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling Person of, or a member of a group which controls, such Person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.  In addition, nothing contained herein is intended to
prevent, and Executive shall not be prevented from, serving on a board of any
organization, for-profit or not-for-profit, so long as such service does not
otherwise violate the prohibitions set forth in Section 7 or Section 8 of this
Agreement.

 

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

(i)                  solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates; or

 

(ii)               hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.

 

B-1

--------------------------------------------------------------------------------


 

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

 

(6) Executive will not, other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon the
Company or its affiliates, or that is or reasonably would be expected to be
damaging to the reputation of the Company or its affiliates. The Company and its
affiliates will not, other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon
Executive, or that is or reasonably would be expected to be damaging to the
reputation of Executive.

 

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 7 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8. Confidentiality; Intellectual Property.

 

a. Confidentiality.

 

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board, except as specifically necessary during the term of the Executive’s
employment in order to perform the duties of his or her position and in the best
interests of the Company.

 

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 7 and 8 of this Agreement
provided they agree to maintain the confidentiality of such terms.

 

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

 

B-2

--------------------------------------------------------------------------------


 

b. Intellectual Property.

 

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

 

(ii)     If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

(iii)  Executive agrees to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.

 

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and on
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

(v)    Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

 

(vi) The provisions of Sections 7, 8 and 9 of the Employment Agreement shall
survive the termination of Executive’s employment for any reason.

 

B-3

--------------------------------------------------------------------------------


 

Exhibit C

 

Description of Consulting Services

 

1.              Serve as the Company’s representative on the Executive Committee
and Board of Directors of The National Asphalt Pavement Association (NAPA).

 

2.              Acquisition due diligence as directed by the Company’s Chief
Executive Officer and/or Chief Business Development Officer.

 

3.              Advise and mentor the Company’s operators as requested by the
Chief Executive Officer.

 

4.              Maintain and foster relationships with the Company’s major
vendors like Caterpillar and John Deere.

 

5.              Provide such other services as may reasonably be requested by
the Company’s Chief Executive Officer, so long as the nature of the requested
services requires a level of experience, training and skill that is consistent
with those exhibited by Employee during his employment with Employer.

 

C-1

--------------------------------------------------------------------------------